Response to Amendment
The amendment filed June 07, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 08, 2022. 
Claims 1 and 3-21 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 2, which the examiner indicated as allowable in the previous Non-Final Rejection filed March 08, 2022. Previously objected to claims 3-4 have been amended into independent forms with subject matter of original base independent claim 1. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 5-17 and 19-21, the prior art fails to teach that the arms are pivotable by the lowering movement into the second pivotal position. While Blum teaches Fig. (2-6 and 8): the carrying apparatus is lowered on to a rail vehicle, in particular upon being lowered into a pocket of a pocket wagon (col. 2, lines 53-60) and Kreutinger teaches pivotable arms (47) that may be interpreted as the arms of the present application, the examiner finds no obvious reason to modify the arms of Kreutinger such that the arms pivot into a second pivotal position through a lowering movement of the carrying apparatus on to a rail vehicle. Such a modification would require improper hindsight reasoning. Further, Kreutinger does not explicitly teach a second pivotal position of the arms where the at least one second support means is raised relative to the first support means of the carrying frame.
Regarding claim 3, the prior art fails to teach that the arms are arranged outside outside surfaces of or within the longitudinal beams. While Kreutinger teaches pivotable arms (47) that may be interpreted as the arms of the present application, the examiner finds no obvious reason to arrange the arms outside outsides of or within longitudinal beams. Such a modification would require improper hindsight reasoning and additional modifications to a modifying reference.
Regarding claim 4 and its depending claim 18, the prior art fails to teach that the pivot bearings of the arms are arranged on the longitudinal beams at an end region, remote from the first support means, of the longitudinal beams. While Blum teaches (Fig. 2-6 and 8): pivot bearings (13) arranged on the longitudinal beams (9) remote from the first support means, the examiner finds no obvious reason to position the pivot bearings at an end region of the longitudinal beams. Further, while Kreutinger teaches pivotable arms (47) that may be interpreted as the arms of the present application, the examiner finds no obvious reason to arrange the arms on Blum’s pivot bearings at an end region of the longitudinal beams. Such modifications would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617